Rugg, C.J.
This is an action of tort for personal injuries received by the plaintiff while a passenger on a subway car of the defendant. The car, which the plaintiff previously had boarded, became crowded at Park Street. As it approached the Kendall Square stop, the plaintiff, according to her testimony, was “standing a little from the door, facing the door, probably not four or five steps from the door; that there were other passengers standing between her and the door; that when the train arrived at Kendall Square the door opened and the crowd immediately went dashing to get out of the door and she was swept right off her feet and deposited in the space between the platform and the train” and thus injured. There was no evidence of unusual pushing, of boisterousness or of any conduct not commonly incident to travel-ling in the subway cars during rush hours. There was no evidence of negligence on the part of the defendant or its servants. Seale v. Boston Elevated Railway, 214 Mass. 59. McCumber v. Boston Elevated Railway, 207 Mass. 559. Knowles v. Boston Elevated Railway, 233 Mass. 347. McGilvray v. Boston Elevated Railway, 229 Mass. 65. Ritchie v. Boston Elevated Railway, 238 Mass. 473. Savickas v. Boston Elevated Railway, 239 Mass. 226. Plummer v. Boston Elevated Railway, 198 Mass. 499. Cases like Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341, Glennen v. Boston Elevated Railway, 207 Mass. 497, and Bryant v. Boston Elevated Railway, 232 Mass. 549, are distinguishable.

Judgment on the verdict.